DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sturies (DE 2162402).
As best depicted in Figures 2 and 3, Stories is directed to a tire construction comprising a carcass 3 and a tread reinforcing layer 2 arranged thereon.  It is further evident from Figure 2 that said tread reinforcing layer is a mesh layer defined by a plurality of spaced apart (in the circumferential direction) zigzag units, wherein each unit includes a first inclined portion, a second inclined portion, and a turning portion connecting them.  Additionally, respective zigzag units are equally spaced from one another over the circumferential extent of the tire, such that a distance between adjacent units is equal to 360 /N (total circumferential extent of the layer is 360 degrees and the distance between adjacent units (based on the distance being equal) is simply 360 divided by the number of units).
Lastly, regarding claim 1, the claims are directed to a tire article, as opposed to a method of manufacturing a tire article.  More particularly, the claims are limited by the 
Regarding claim 16, as noted above, the claims are directed to a tire article, as opposed to a method of manufacturing a tire article.  The number of reinforcers or cords in the tape does not further define the structure of the claimed tire article (final tire article would similarly include a plurality of reinforcers having a zigzag arrangement with rubber filled in voids or openings created by said arrangement).        
4.	Claim(s) 1, 3, 4, 6, 7, 9, 10, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibamoto (JP 2015-174569).  	
Shibamoto is directed to a tire construction comprising a band layer or tread reinforcing layer comprising first and second inclined portions 42,44 and linear portion 46 connecting said 
	With respect to claim 3, Shibamoto refers to an angle between 1 and 10 degrees (Paragraph 9).
	Regarding claims 4 and 6, segment 46 corresponds with the claimed straight or linear portion. 
	As to claims 7, 9, and 10, Shibamoto states that respective angles are “preferably” the same size (Paragraph 10).  It is well taken, though, that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.  As such, Shibamoto is in fact directed to non-preferred embodiments in which respective angles differ from one another. 
	With respect to claim 16, Figure 2 depicts a band comprising a plurality of cords.
	Regarding claim 17, Figure 1 depicts a motorcycle tire construction having a distance between tread edges correspond with a greatest axial tire width. 
	As to claim 18, the band layer or tread reinforcing layer of Shibamoto is arranged on a carcass 10. 
Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturies.
As detailed above, Sturies is directed to a tire construction comprising a belt layer or tread reinforcing layer formed with reinforcers arranged in a zigzag manner (devoid of cut ends).  In terms of the claimed angles, reinforcers in tire belt layers are commonly arranged at angles in accordance to the claimed invention and Applicant has not provided a conclusive showing of unexpected results for the claimed angles (consistent with known arrangement of reinforcers in tire breakers or plies).  
7.	Claims 1, 3, 4, 6, 7, 9-11, 13-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakasaki (EP 416893) and further in view of Sturies and/or Shibamoto. 
As best depicted in Figure 4b, Nakasaki is directed to a tire construction comprising a spiral belt layer 9 and a pair of tread reinforcing layers 10A,10B on respective axial sides of said spiral layer.  In such an instance, respective tread reinforcing layers are formed by superimposing first and second crossing layers on one another.  Thus, Nakasaki fails to expressly teach a tread reinforcing layer formed with a first inclining portion, a second inclining portion, and a turning portion connecting them.
	In any event, it is extremely well known and conventional to form superimposed belt layers as a single layer with “zigzag units” in order to eliminate the presence of exposed ends at respective axially ends of said layer.  Stories and Shibamoto provide examples of tread reinforcing layers that are formed with “zigzag units” defined by first and second inclining portions and a turnup portion connecting them (results in a mesh structure).  One of ordinary skill in the art at the time of the invention would have found it obvious to form tread reinforcing layers 10A and 10B with zigzag units as claimed given their common use in the tire 
	Regarding claim 3, Nakasaki teaches angles between 0 and 45 degrees (Page 4, Lines 32+).
	With respect to claims 4 and 6, Shibamoto recognizes the use of linear turning portions.   
	As to claims 7, 9, and 10, the use of the same or different angles is consistent with the general inclusion of reinforcers in tire belt assemblies, as shown for example by Shibamoto (Paragraph 10).  It is emphasized that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.    
	Regarding claims 16 and 20, the claims are directed to a tire article, as opposed to a method of manufacturing a tire article.  The number of reinforcers or cords in the tape does not further define the structure of the claimed tire article (final tire article would similarly include a plurality of reinforcers having a zigzag arrangement with rubber filled in voids or openings created by said arrangement).        
	With respect to claim 19, the combination of layers 10A and 10B can be viewed as the claimed tread reinforcing layer and one of these layers is positioned on each side of the tire centerline.  Layer 9, which has a different reference character than said tread reinforcing layer, can be viewed as an additional or supplemental belt layer (separate and distinct from the tread reinforcing layer or combination of layers 10).  

Allowable Subject Matter
8.	Claims 2, 5, 8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicant's arguments filed July 14, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the product of Sturies would be a rubber sheet with wound cords, while the claimed invention is the tape itself (combination of cords and rubber) being would plural turns to form zigzag units.  As detailed above, though, the claims as currently drafted are directed to a tire article, as opposed to a method of manufacturing a tire article.  In terms of the structure of the final tire article, it appears that each of the claimed method and that taught by Sturies includes a mesh structure formed by a zigzag arrangement of reinforcers or cords, wherein openings or voids formed by said zigzag arrangement are filled with rubber.  Thus, a zigzag arrangement of reinforcers or cords is embedded within a rubber matrix.  It is emphasized that such a structure would occur independent of whether a tape (combination of rubber and cord) is wound to form a mesh pattern or if simply a reinforcer or cord is wound to form a mesh pattern and a rubber material is subsequently applied and flows through openings in the mesh pattern.  Again, in terms of structure, it appears that the claimed final tire article has a mesh structure embedded within a rubber matrix, wherein said structure is formed by reinforcers or cords arranged in a zigzag arrangement.  There does not appears to be any structural difference between the claimed tire and that taught by Sturies.      
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        October 22, 2021